


Exhibit 10.43




[blphlogo.jpg]
February 8, 2016
Mr. Fabian Tenenbaum


Dear Fabian:


On behalf of Bellerophon Therapeutics (the “Company”), I am pleased to offer you
employment as Chief Financial Officer and Chief Business Officer of the Company.
The purpose of this letter is to summarize the terms of your employment with the
Company, should you accept our offer.
1.POSITION


▪
You will be employed to serve on a full-time basis as the Company’s Chief
Financial Officer and Chief Business Officer reporting directly to me. You will
primarily be responsible for management of the Finance and Business Development
functions, oversight of the Operating Plan, and will be a member of the
Bellerophon Leadership Team. Your employment with the Company will begin on a
date between February 15th and March 1st, 2016 as mutually agreed upon by you
and the Company (the “Start Date”).



2.COMPENSATION


▪
Your base salary will be at the annualized rate of $360,000.00, less all
applicable taxes and withholdings, to be paid in bi-weekly installments in
accordance with the regular payroll practices of the Company. Your base salary
will be subject to annual review by the Board of Directors of the Company (the
“Board”) or the Compensation Committee thereof (the “Committee”).



▪
Following the end of each calendar year and subject to the approval of the Board
or the Committee, you will be eligible to receive a retention and performance
bonus. The target amount of such annual bonus will be 40% of your annualized
base salary, which shall be paid in cash or equity or any combination thereof,
in each instance as determined by Compensation Committee, in its sole discretion
and on such terms (including, without limitation, vesting terms, which shall be
no greater than one year from the date of the grant, for any bonus paid, in
whole or in part, in equity) as it may in its sole discretion establish. Your
actual annual bonus may be more or less than the above-stated target amount, and
will be determined by the Committee based on the Company’s performance and your
performance during the applicable calendar year, as determined by the Board in
its sole discretion. You must be employed by the Company on the date any annual
bonus is distributed in order to be eligible for and to earn a bonus award, as
it also serves as an incentive to remain employed by the Company. Any bonus
would be pro-rated for the 2016 calendar year.




184 Liberty Corner Road, Suite 302, Warren, NJ 07059 | 908-574-4770 |
bellerophon.com

--------------------------------------------------------------------------------




▪
The Company will, subject to approval of the Committee, grant you an option to
purchase 130,000 shares of Bellerophon common stock (such shares, including any
securities into which such shares are changed or for which such shares are
exchanged, the “Common Stock”) at a per share exercise price equal to the fair
value of the Common Stock on the date of grant (as determined by the Board of
Directors of the Company) (the ‘Option”). The Option, subject to the approval of
the Committee, will (a) vest in four equal installments, with the first
installment vesting one year following the Start Date, and the remaining three
installments vesting annually of the following three anniversaries of the State
Date and (b) include 100% accelerated vesting in the event of a Change in
Control (as defined below) and (c) formally provide an alternative vesting
schedule solely in the event that the Company terminates your employment without
Cause (as defined below) following the vesting of the first installment, such
that the Option will be deemed to have vested in equal monthly installments
following the Start Date. The Option shall be evidenced by the form of Stock
Option Agreement provided to you and your acknowledged receipt thereof.



3.BENEFITS


▪
You may participate in all employee benefit plans made generally available by
the Company from time to time to its employees, provided that you are eligible
under (and subject to all provisions of) the plan documents that govern those
plans. The Company currently offers medical, dental, disability, life insurance
and 401(k) benefit plans. Benefits are subject to change at any time in the
Company’s sole discretion.



▪
You will be eligible to receive, on the same basis as other similarly situated
employees of the Company, any other employee benefits, including ten (10) paid
holidays and twenty (20) paid time off (PTO) days each calendar year. The number
of PTO days for which you are eligible will accrue ratably each month that you
are employed during a calendar year. Upon your separation from the Company, you
will receive payment for any accrued, unused PTO days in accordance with Company
policy and applicable law.



▪
The Company will provide reimbursement of travel and entertainment (T&E)
expenses incurred in connection with Bellerophon business activities in
accordance with the Company’s Travel & Entertainment Policy.



3.REIMBURSEMENT FOR LEGAL SERVICES


•
Within 90 days of employment, the Company will reimburse you for the cost of
legal services you incurred to prepare your offer letter up to a maximum of
$3,000. In order to receive reimbursement, you may be required to provide copies
of your legal invoices to the Company.



4.OTHER TERMS AND CONDITIONS OF EMPLOYMENT


▪
In the event the Company terminates your employment without Cause (as defined
below) at any time, or if you terminate your employment for Good Reason (as
defined below) within twelve (12) months following a Change in Control (as
defined below), the Company will provide you with the following severance
benefits (the “Severance Benefits”: (a) for a period of twelve (12) months
following your termination of employment, the Company will continue


184 Liberty Corner Road, Suite 302, Warren, NJ 07059 | 908-574-4770 |
bellerophon.com

--------------------------------------------------------------------------------




to pay to you monthly, as severance pay, an amount equal to your base salary
rate as of your termination date, (b) the Company will provide you with your
Annual Bonus at the target level in cash or equity or any combination thereof,
where cash or equity or the combination is determined by the Committee in its
sole discretion, and (c) the Company shall, provided that you are eligible for
and elect to continue receiving group medical, dental and/or vision coverage
under COBRA, and for a period ending on the earlier of (x) twelve (12) months
following your termination date and (y) the date you become eligible to receive
such insurance coverage from a new employer, reimburse you for the portion of
the premiums for such coverage that it pays on behalf of active and similarly
situated employees. You agree to inform the Company in writing within five (5)
business days of becoming eligible to receive group insurance coverage from a
new employer. All Severance Benefits are subject to applicable taxes and
withholdings. Your receipt of any and all Severance Benefits is contingent upon
your executing and allowing to become effective (within 60 days following your
termination or such shorter period as the Company may specify) a severance and
release of claims agreement in the form provided by the Company (the ‘Severance
Agreement’). The Severance Benefits will commence on the first regular payday
whose cutoff date occurs after the Severance Agreement becomes effective,
provided that if the sixtieth day following your separation from employment ends
in a calendar year subsequent to the year in which your employment is
terminated, payment will not begin before the first business day of that
subsequent year if the Severance Pay is subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the ‘Code’).


▪
For purposes of this letter:



“Cause” means: (i) commission of, indictment, or conviction for, any crime
involving moral turpitude or any felony; (ii) participation in any fraud against
the Company; (iii) your substantial failure to perform (other than by reason of
physical or mental illness or disability for a period of less than three
consecutive months or in aggregate less than twenty-six weeks), or gross
negligence in the performance of , your duties and responsibilities to the
Company; (iv) other conduct by you that is reasonably anticipated to harm the
business, interests or reputation of the Company; or (v) your breach of a
material term of this offer letter, the Confidentiality Agreement (as defined
below), or any other written agreement between you and the Company.
“Good Reason” means: without your prior consent, (i) a material diminution of
your duties, authority or responsibilities, (ii) a material diminution in your
annualized base salary, other than in an amount proportionate to reductions made
in the annualized base salaries of other comparable senior executives, (iii) the
relocation of the principal place at which you provide services to the Company
by more than 25 miles from the Company, other than in a direction that reduces
your daily commute, or (iv) a material breach of this letter. To terminate your
employment for Good Reason, you must (x) provide notice to the Company of the
purported event giving rise to Good Reason within 30 days after it occurs, (y)
provide the Company with at least 30 days to cure, and (iv) if not cured, resign
for Good Reason within 60 days after the end of the cure period.
▪
A “Change in Control” shall have occurred if, after the Start Date, (A) any
“Person” (as the term “person” is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
a “group” as defined or described in Section 13(d) of the Exchange Act) (other
than any Person that includes New Mountain


184 Liberty Corner Road, Suite 302, Warren, NJ 07059 | 908-574-4770 |
bellerophon.com

--------------------------------------------------------------------------------




Partners II (AIV-A), L.P., New Mountain Partners II (AIV-B), L.P., New Mountain
Affiliated Investors II, L.P. or Allegheny New Mountain Partners, L.P. or any of
their affiliates (any such Person, an “Excluded Person”)), is the “Beneficial
Owner” (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly of more than 50% of the voting capital stock of the
Company, or (B) the Company, sells in a single transaction or series of related
transactions all or substantially all of its assets (including equity interests
in any subsidiaries of affiliates) to any Person other than an Excluded Person;
and provided, that, for avoidance of doubt, an initial public offering of
securities of the Company (or any successor of the Company) shall not constitute
Change in Control for purposes of this letter.


▪
You will be required to execute, as a condition of your employment with the
Company, the Company’s standard Employee Confidentiality, Non-Solicitation, Non-
Competition, and Work Product Assignment Agreement (the “Confidentiality
Agreement”) to be provided by the Company.



▪
Your employment with the Company is conditioned on your eligibility to work in
the United States. You agree to provide to the Company, within three (3) days of
your Start Date, documentation proving your eligibility to work in the United
States, as required by the Immigration Reform and Control Act of 1986. To that
end, a copy of an 1-9 Form is enclosed for your information. Please bring the
appropriate documents listed on that form with you when you report to work.



▪
While you are employed by the Company you will be expected to devote your full
working time, energy, skill and experience to the performance of your duties,
which may be redefined or modified by the Company from time to time. For the
first 3 months, it is expected that you will provide limited support for
Anterios-Allergan integration activities.



▪
The Company’s employment offer is contingent upon your successful completion of
a background check, drug screen and completed reference check. It is also
contingent upon approval of the Board.



▪
By signing this letter you agree that this offer is personal and confidential
and should not be discussed with any other employees in the Company.



▪
Your employment with the Company is at will. This means that you or the Company
may terminate the employment relationship at any time, for any reason, with or
without Cause or notice. This letter is not a contract, nor a promise of
employment for any specific duration. Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company, except as explicitly set forth above.



▪
For purposes of this letter, a termination of employment will mean a ‘separation
from service’ as defined in Section 409A, and each amount to be paid or provided
as a Severance Benefit will be construed as a separate identified payment for
purposes of Section 409A. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined to constitute `nonqualified deferred compensation’
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the


184 Liberty Corner Road, Suite 302, Warren, NJ 07059 | 908-574-4770 |
bellerophon.com

--------------------------------------------------------------------------------




payment, compensation or other benefit shall not be paid before the earlier of
(i) the expiration of the six month period measured from the date of your
‘separation from service’ (as determined under Section 409A) or (ii) the tenth
day following the date of your death following such separation from service (the
‘New Payment Date’). The aggregate of any payments that otherwise would have
been paid to you during the period between the date of separation from service
and the New Payment Date shall be paid to you in a lump sum in the first payroll
period beginning after such New Payment Date, and any remaining payments will be
paid on their original schedule. All compensatory payments are subject to
applicable tax and other required withholding.


▪
This letter constitutes the final and complete agreement with respect to your
employment and supersedes any and all prior or contemporaneous discussions,
representations or commitments, whether written or oral, relating to the terms
of your employment, including without limitation those set forth in the January
25, 2016, January 28, 2016, and February 3, 2016 offer letters, which are null
and void.



▪
You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter.



If you agree with the terms and conditions of this offer, please sign and date
this letter in the space provided below and return it to me by the close of
business on Friday, February 12, 2016.
We are very much looking forward to having you join our team.
/s/ Jonathan Peacock
Jonathan Peacock
Chairman & CEO
Bellerophon Therapeutics






The foregoing correctly sets forth the terms of my at-will employment with
Bellerophon Therapeutics. I am not relying on any representations other than
those set forth above.
/s/ Fabian Tenenbaum            02/12/16            
Fabian Tenenbaum            Date
    





184 Liberty Corner Road, Suite 302, Warren, NJ 07059 | 908-574-4770 |
bellerophon.com